Citation Nr: 0022514	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  98-02 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date prior to April 2, 1997 for 
the restoration of compensation for service-connected 
psoriasis.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to June 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.


REMAND

In October 1999, the veteran presented testimony at a 
personal hearing in at the RO in Oakland, California before 
the undersigned Board member.  Unfortunately, the audio tape 
of the veteran's hearing was lost and, therefore, a hearing 
transcript could not be made.  Thereafter, the claims folder 
was returned to the RO in Oakland so that another hearing 
could be held.  The veteran was subsequently notified of the 
date and time of his new hearing in a May 2000 letter from 
the RO.  However, in a memorandum received in June 2000, a 
representative from the California Department of Veterans 
Affairs (CDVA) notified the RO that the veteran had moved 
from California to Las Vegas, Nevada and wished to have his 
hearing rescheduled to a location closer to his new 
residence.  The CDVA representative further stated that the 
Nevada Commission for Veterans Affairs would represent the 
veteran at that hearing.  The RO in Oakland subsequently 
returned the veteran's claims folder to the Board.

Pursuant to 38 C.F.R. § 20.700 (1999), a hearing on appeal 
will be granted if an appellant, or an appellant's 
representative acting on his or her behalf, expresses a 
desire to appear in person.  The Board shall decide an appeal 
only after affording the appellant an opportunity for a 
hearing.  See 38 U.S.C.A. § 7107(b) (West 1991).  Because the 
Board may not proceed with an adjudication of the veteran's 
claim without affording him an opportunity for the hearing he 
requested, a remand is required.

The Board notes that in September 1998, the veteran properly 
executed a VA Form 21-22, Appointment of Veterans Service 
Organization as Claimant's Representative, in which he 
designated CDVA as his accredited representative in this 
case.  Although his CDVA representative has indicated that 
the Nevada Commission for veterans Affairs may represent him 
at the hearing, the veteran has not so indicated.  A veteran 
may only have one recognized representative in the pursuance 
of his claim.  See 38 C.F.R. § 20.601 (1999).  The veteran 
should clarify whether he now desires the Nevada Commission 
for Veterans Affairs, or another organization or individual, 
to act as his representative.  The veteran must be advised 
that if he wishes to change his representation in this case, 
he should complete the proper form.  See 38 C.F.R. §§ 20.602 
and 20.603 (1999).

Accordingly, this case is remanded for the following actions:

1.  The RO should inform the veteran that 
there is an executed Form 21-22 of record 
identifying the California Department of 
Veterans Affairs as his appointed 
representative, and that if he wishes to 
be represented by any other individual or 
organization he must submit an 
appropriate form.  The RO should provide 
the veteran with the appropriate forms 
and instructions necessary to designate a 
new representative.  Thereafter, if a new 
representative is designated, the 
designated representative should be 
provided an opportunity for review of the 
veteran's claims folder.

2.  The veteran should be scheduled for a 
travel board hearing at an appropriate 
location.  Notification of the date and 
time of this hearing should be given to 
the veteran and his representative, and 
such notification should be documented 
and associated with the veteran's claims 
folder.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



